ORDER

PER CURIAM
KJ. appeals from the trial court’s grant of summary judgment in favor of Ronald K. Replogle, Timothy Lohmar, and the St. Charles Sheriffs Department a/k/a the St. Charles Police Department on KJ.’s Petition for Declaratory Judgment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. The decision and order of the Commission is supported by competent and substantial evidence on the whole record. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).